Exhibit 10.1

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 16,
2003, is made by and among The SCO Group, Inc., a corporation organized under
the laws of the State of Delaware (the “Company”), and each of the purchasers
(individually, a “Purchaser” and collectively the “Purchasers”) set forth on the
execution pages hereof (each, an “Execution Page” and collectively the
“Execution Pages”).

 

BACKGROUND

 

A.            The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”).

 

B.            Upon the terms and conditions stated in this Agreement, the
Company desires to issue and sell to the Purchasers, and the Purchasers desire
to purchase, an aggregate of 50,000 shares of the Company’s Series A Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Stock”), which
Preferred Stock shall have the rights, preferences and privileges set forth in
the form of Certificate of Designation, Preferences and Rights attached hereto
as Exhibit A (the “Certificate of Designation”) and each share of Preferred
Stock shall initially be convertible into 59.07 shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”).  The shares of Common
Stock issuable upon conversion of or otherwise pursuant to the Preferred Stock
are referred to herein as the “Conversion Shares.”  The Preferred Stock and the
Conversion Shares are collectively referenced herein as the “Securities” and
each of them may individually be referred to herein as a “Security.”

 

C.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights under the Securities Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.  This Agreement,
the Certificate of Designation and the Registration Rights Agreement are
collectively referred to herein as the “Transaction Documents.”

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers, intending to be
legally bound, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.             PURCHASE AND SALE OF SECURITIES.

 

(a)           Purchase and Sale of Securities.  Subject to the terms and
conditions hereof, at the Closing (as defined in Section 1(b) below), the
Company shall issue and sell to each Purchaser, and each Purchaser, severally
and not jointly, shall purchase from the Company, such number of shares of
Preferred Stock as is set forth on such Purchaser’s Execution Page, for a
purchase price (as to each Purchaser, the “Purchase Price”) per share of
Preferred Stock equal to One Thousand Dollars ($1,000.00 ).

 

(b)           The Closing.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the closing of the transactions
contemplated hereby (the “Closing”) shall take place at the offices of Drinker
Biddle & Reath LLP at One Logan Square, 18th & Cherry Streets, Philadelphia,
Pennsylvania 19103 at 10:00 a.m., Philadelphia, Pennsylvania time, on the date
hereof, or such other time or place as the Company and the Purchasers may
mutually agree (the “Closing Date”).

 

2.             PURCHASER’S REPRESENTATIONS AND WARRANTIES.

 

Each Purchaser severally, but not jointly, represents and warrants to the
Company as follows:

 

(a)           Purchase for Own Account, Etc.  Such Purchaser is purchasing the
Securities for such Purchaser’s own account for investment purposes only and not
with a present view towards the public sale or distribution thereof, except
pursuant to sales that are exempt from the registration requirements of the
Securities Act and/or sales registered under the Securities Act.  Such Purchaser
understands that the Securities are restricted and that such Purchaser must bear
the economic risk of this investment indefinitely, unless the Securities are
registered pursuant to the Securities Act and any applicable state securities or
blue sky laws or an exemption from such registration is available, and that the
Company has no present intention of registering the resale of any such
Securities other than as contemplated by the Registration Rights Agreement. 
Notwithstanding anything in this Section 2(a) to the contrary, by making the
representations herein, such Purchaser does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption from the registration requirements under the
Securities Act.

 

(b)           Accredited Investor Status.  Such Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(c)           Sophistication.  Such Purchaser is knowledgeable, sophisticated
and experienced in making, and is qualified to make, decisions with respect to
investments and shares representing an investment decision like that involved in
the purchase of the Preferred Stock, and has had the opportunity to request,
receive, review and consider all information it deems relevant in making an
informed decision to purchase the Securities.

 

(d)           Reliance on Exemptions.  Such Purchaser understands that the
Securities are being offered and sold to such Purchaser in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company

 

2

--------------------------------------------------------------------------------


 

is relying upon the truth and accuracy of, and such Purchaser’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of such Purchaser set forth herein in order to determine the availability of
such exemptions and the eligibility of such Purchaser to acquire the Securities.

 

(e)           Information.  Such Purchaser and its counsel, if any, have been
furnished all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been specifically requested by such Purchaser or its counsel.  Neither such
inquiries nor any other investigation conducted by such Purchaser or its counsel
or any of its representatives shall modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained in
Section 3 below.  Such Purchaser understands that such Purchaser’s investment in
the Securities involves a high degree of risk and such Purchaser understands the
risks and uncertainties associated with the Company and the Securities.  Such
Purchaser understands that the market price of the Company’s Common Stock is
volatile and that no representation is being made as to the future value of the
Company’s Common Stock.

 

(f)            Hedge Transactions.  Such Purchaser has not, directly or
indirectly, from and including the date such Purchaser first became aware of the
potential offering of the Securities through and including the Closing Date,
engaged in any short sale in connection with the Company’s Common Stock, and
thereafter, will only hedge the economic risk of such Purchaser’s investment in
the Securities in compliance with the Securities Act and such state securities
or blue sky laws as may be applicable.

 

(g)           Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.

 

(h)           Authorization; Enforcement.  This Agreement and the Registration
Rights Agreement have been duly and validly authorized, executed and delivered
on behalf of such Purchaser and are valid and binding agreements of such
Purchaser enforceable against such Purchaser in accordance with their respective
terms.

 

(i)            Residency.  Such Purchaser is a resident of the jurisdiction set
forth under such Purchaser’s name on the Execution Page hereto executed by such
Purchaser.

 

Each Purchaser’s representations and warranties made in this Article 2(a), (b),
(c), (d), (e), (g) and (i) are made solely for the purpose of permitting the
Company to make a determination that the offer and sale of the Securities
pursuant to this Agreement comply with applicable U.S. federal and state
securities laws and not for any other purpose.  Accordingly, the Company may not
rely on such representations and warranties for any other purpose.  No Purchaser
has made or hereby makes any other representations or warranties, express or
implied, to the Company in connection with the transactions contemplated hereby.

 

3

--------------------------------------------------------------------------------


 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth on a Disclosure Schedule executed and delivered by the
Company to each Purchaser (the “Disclosure Schedule”), as of the Closing Date,
the Company represents and warrants to each Purchaser as follows:

 

(a)           Organization and Qualification.  The Company and each of its
direct and indirect subsidiaries (collectively, the “Subsidiaries”) is a
corporation duly organized and existing in good standing under the laws of the
jurisdiction in which it is incorporated or organized, and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted.  The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary and where the failure so to qualify or be in good standing would have
a Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” means any effect which, individually or in the aggregate with all other
effects, reasonably would be expected to be materially adverse to (i) the
Securities, (ii) the ability of the Company to perform its obligations under
this Agreement or the other Transaction Documents or (iii) the business,
operations, properties, prospects, financial condition or results of operations
of the Company and its Subsidiaries, taken as a whole, other than those effects
occurring as a result of general domestic or international economic or financial
conditions or general industry developments that affect the Company and other
participants in its industry in the same general fashion.

 

(b)           Authorization; Enforcement.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents, to issue and sell the
Preferred Stock in accordance with the terms hereof, and to issue the Conversion
Shares upon conversion of the Preferred Stock in accordance with the terms
thereof; (ii) the execution, delivery and performance of this Agreement and the
other Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Preferred Stock and the issuance and reservation for issuance of
the Conversion Shares) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or any committee of the Board of Directors is required, and (iii)
this Agreement constitutes, and, upon execution and delivery by the Company of
the other Transaction Documents, such Transaction Documents will constitute,
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms.  Neither the execution, delivery or performance by
the Company of its obligations under this Agreement or the other Transaction
Documents, nor the consummation by it of the transactions contemplated hereby or
thereby (including, without limitation, the issuance of the Preferred Stock or
the issuance or reservation for issuance of the Conversion Shares) requires any
consent or authorization of the Company’s stockholders.

 

(c)           Capitalization.  The capitalization of the Company as of the date
hereof, including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Preferred Stock)

 

4

--------------------------------------------------------------------------------


 

exercisable or exchangeable for, or convertible into, any shares of capital
stock and the number of shares to be reserved for issuance upon conversion of
the Preferred Stock is set forth in Section 3(c) of the Disclosure Schedule. 
All of such outstanding shares of capital stock have been, or upon issuance in
accordance with the terms of any such exercisable, exchangeable or convertible
securities will be, validly issued, fully paid and non-assessable.  No shares of
capital stock of the Company (including the Conversion Shares) are subject to
preemptive rights or any other similar rights of the stockholders of the Company
or any liens or encumbrances.  Except for the Securities and as set forth in
Section 3(c) of the Disclosure Schedule, (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
nor are any such issuances, contracts, commitments, understandings or
arrangements contemplated, (ii) there are no contracts, commitments,
understandings or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of its or their securities
under the Securities Act (except the Registration Rights Agreement); (iii) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem or otherwise acquire
any security of the Company or any of its Subsidiaries; and (iv) the Company
does not have any shareholder rights plan, “poison pill” or other anti-takeover
plans or similar arrangements.  Section 3(c) of the Disclosure Schedule sets
forth all of the securities or instruments issued by the Company or any of its
Subsidiaries that contain anti-dilution or similar provisions, and, except as
and to the extent set forth thereon, the sale and issuance of the Securities
will not trigger any anti-dilution adjustments to any such securities or
instruments.  The Company has furnished to each Purchaser true and correct
copies of the Company’s Certificate of Incorporation as in effect on the date
hereof (“Certificate of Incorporation”), the Company’s Bylaws as in effect on
the date hereof (the “Bylaws”), and all other instruments and agreements
governing securities convertible into or exercisable or exchangeable for capital
stock of the Company, all of which instruments and agreements are set forth in
Section 3(c) of the Disclosure Schedule.  The Company or one of its Subsidiaries
has the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or any such Subsidiary.

 

(d)           Issuance of Securities.  Upon the filing of the Certificate of
Designation with the Delaware Secretary of State (which filing shall on the
Closing Date), the Preferred Stock will be duly authorized and, upon issuance in
accordance with the terms of this Agreement, (i) will be validly issued, fully
paid and non-assessable and free from all taxes, liens, claims and encumbrances,
(ii) will not be subject to preemptive rights, rights of first refusal or other
similar rights of stockholders of the Company or any other person and (iii) will
not impose personal liability on the holder thereof.  The Conversion Shares are
duly authorized and reserved for issuance, and, upon conversion of the Preferred
Stock in accordance with the terms thereof, (x) will be validly issued, fully
paid and non-assessable, and free from all taxes, liens, claims and
encumbrances, (y) will not be subject to preemptive rights, rights of first
refusal or other similar

 

5

--------------------------------------------------------------------------------


 

rights of stockholders of the Company or any other person and (z) will not
impose personal liability upon the holder thereof.

 

(e)           No Conflicts; Consents.  The execution, delivery and performance
of this Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Stock and the
issuance and reservation for issuance of the Conversion Shares) will not (i)
result in a violation of the Certificate of Incorporation or Bylaws, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including United States federal and state securities laws,
rules and regulations and rules and regulations of any self-regulatory
organizations to which either the Company or its securities are subject)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected (except,
with respect to clauses (ii) and (iii), for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not, individually or in the aggregate, have a Material Adverse Effect).  Except
(w) as may be required under the Securities Act in connection with the
performance of the Company’s obligations under the Registration Rights
Agreement, (x) for the filing of a Form D with the SEC, (y) as may be required
for compliance with applicable state securities or “blue sky” laws, or (z) as
otherwise set forth in Section 3(e) of the Disclosure Schedule, the Company is
not required to obtain any consent, approval, authorization or order of, or make
any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency or other third party (including, without
limitation, pursuant to any Material Contract (as defined in Section 3(g)
below)) in order for it to execute, deliver or perform any of its obligations
under this Agreement or any of the other Transaction Documents.

 

(f)            Compliance.  The Company is not in violation of its Certificate
of Incorporation, Bylaws or other organizational documents and no Subsidiary is
in violation of any of its organizational documents.  Neither the Company nor
any of its Subsidiaries is in default (and no event has occurred that with
notice or lapse of time or both would put the Company or any of its Subsidiaries
in default) under, nor has there occurred any event giving others (with notice
or lapse of time or both) any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party (including, without limitation, the Material
Contracts, as defined below), except for actual or possible violations, defaults
or rights that would not, individually or in the aggregate, have a Material
Adverse Effect.  The businesses of the Company and its Subsidiaries are not
being conducted, and shall not be conducted so long as any Purchaser owns any of
the Securities, in violation of any law, ordinance or regulation of any
governmental entity, except for possible violations the sanctions for which
either individually or in the aggregate have not had and would not have a
Material Adverse Effect.  Neither the Company, nor any of its Subsidiaries, nor
any director, officer, agent, employee or other person acting on behalf of the
Company or any Subsidiary has, in the course of his actions for, or on behalf
of, the Company or any Subsidiary, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, made any direct or indirect unlawful payment to any

 

6

--------------------------------------------------------------------------------


 

foreign or domestic government official or employee from corporate funds,
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, or
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.  The Company
and its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, provincial or foreign regulatory authorities
that are material to the conduct of its business, and neither the Company nor
any of its Subsidiaries has received any notice of proceeding relating to the
revocation or modification of any such certificate, authorization or permit.

 

(g)           SEC Documents, Financial Statements.  Since March 21, 2000 (the
date of the Corporation’s initial public offering), the Company has timely filed
(within applicable extension periods) all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, the “SEC Documents”).  True and
complete copies of the SEC Documents are available at www.sec.gov.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  None of the statements made in any such SEC Documents is, or
has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in subsequent filings made prior
to the date hereof).  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC applicable with respect thereto.  Such financial
statements have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”) during the periods involved (except as may be
otherwise indicated in such financial statements or the notes thereto or, in the
case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal, immaterial year-end audit
adjustments).  Except as set forth in the financial statements of the Company
included in the Select SEC Documents (as defined below), the Company has no
liabilities, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to the date of such financial statements
and (ii) obligations under contracts and commitments incurred in the ordinary
course of business and not required under GAAP to be reflected in such financial
statements, which liabilities and obligations referred to in clauses (i) and
(ii), individually or in the aggregate, are not material to the financial
condition or operating results of the Company.  To the extent required by the
rules and regulations of the SEC applicable thereto, the Select SEC Documents
contain a complete and

 

7

--------------------------------------------------------------------------------


 

accurate list of all material undischarged written or oral contracts,
agreements, leases, instruments obligations, commitments or arrangements to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which any of the properties or assets of the Company
or any Subsidiary is subject (each, a “Material Contract”).  Other than the
Material Contracts listed in the Select SEC Documents, or as otherwise provided
to the Purchasers, the Company has no Material Contracts.  Except as set forth
in the Select SEC Documents, none of the Company, its Subsidiaries or, to the
best knowledge of the Company, any of the other parties thereto is in breach or
violation of any Material Contract, which breach or violation would have a
Material Adverse Effect.  For purposes of this Agreement, “Select SEC Documents”
means the Company’s (A) Proxy Statement for its 2003 Annual Meeting, (B) Annual
Report on Form 10-K for the fiscal year ended October 31, 2002 (the “2002 Annual
Report”), (C) Quarterly Reports on Form 10-Q for the fiscal quarters ended
January 31, 2003, April 30, 2003 and July 31, 2003, and (D) Current Reports on
Form 8-K filed since October 31, 2002.

 

(h)           Internal Accounting Controls.  The Company and each of its
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as the case may be, is being prepared.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the 2002
Annual Report and the Company’s most recently filed Quarterly Report on Form
10-Q (each such date, an “Evaluation Date”).  The Company presented in the 2002
Annual Report and its most recently filed Quarterly Report on Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the respective
Evaluation Date.  Since the Evaluation Date for the 2002 Annual Report, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 307(b) of Regulation S-K under the Exchange Act) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.

 

(i)            Absence of Certain Changes.  Except as set forth in the Select
SEC Documents, since October 31, 2002, there has been no material adverse change
and no material adverse development in the business, properties, operations,
prospects, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole.  The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy or receivership law, nor does the Company or any of its Subsidiaries
have any

 

8

--------------------------------------------------------------------------------


 

knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings with respect to the Company or any of its Subsidiaries.

 

(j)            Transactions With Affiliates.  Except as set forth in the Select
SEC Documents, none of the officers, directors, or employees of the Company or
any of its Subsidiaries is presently a party to any transaction with the Company
or any of its Subsidiaries (other than for ordinary course services solely in
their capacity as officers, directors or employees), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has an ownership interest of five percent or more or is an
officer, director, trustee or partner.

 

(k)           Absence of Litigation.  Except as disclosed in the Select SEC
Documents, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body (including, without limitation, the SEC) pending that would be required
to be disclosed to Item 103 of Regulation S-K or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
any of its Subsidiaries, or any of their respective directors or officers in
their capacities as such.

 

(l)            Intellectual Property.  Each of the Company and its Subsidiaries
owns or is duly licensed (and, in such event, has the unfettered right to grant
sublicenses) to use all patents, patent applications, trademarks, trademark
applications, trade names, service marks, copyrights, copyright applications,
licenses, permits, inventions, discoveries, processes, scientific, technical,
engineering and marketing data, object and source codes, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other similar rights and
proprietary knowledge (collectively, “Intangibles”) necessary for the conduct of
its business as now being conducted and as presently contemplated to be
conducted in the future.  Section 3(l) of the Disclosure Schedule sets forth a
list of all material patents, patent applications, trademarks, trademark
applications, copyrights, licenses, sublicenses, and copyright applications
owned and/or used by the Company in its business.  Neither the Company nor any
Subsidiary of the Company infringes or is in conflict with any right of any
other person with respect to any third party Intangibles.  Neither the Company
nor any of its Subsidiaries has received written notice of any pending conflict
with or infringement upon such third party Intangibles.  Purchaser is aware of
and acknowledges the pending and threatened litigation regarding Company’s
intellectual property rights disclosed in the Select SEC Documents.  Neither the
Company nor any of its Subsidiaries has entered into any consent agreement,
indemnification agreement, forbearance to sue or settlement agreement with
respect to the validity of the Company’s or its Subsidiaries’ ownership of or
right to use its Intangibles.  The Intangibles of the Company and its
Subsidiaries are valid and enforceable and no registration relating thereto has
lapsed, expired or been abandoned or canceled or is the subject of cancellation
or other adversarial proceedings, and all applications therefor are pending and
in good standing, except where such abandonment or cancellation would not result
in a Material Adverse Effect.  The Company and its Subsidiaries have complied,
in all material respects, with their respective contractual obligations relating
to the protection of the their respective

 

9

--------------------------------------------------------------------------------


 

Intangibles used pursuant to licenses.  Except as set forth in Section 3(l) of
the Disclosure Schedule or in the Select SEC Documents, to the Company’s
knowledge, no person is infringing on or violating the Intangibles owned or used
by the Company or its Subsidiaries.

 

(m)          Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and merchantable title to all
personal property owned by them that is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries.  Any real property and facilities
held under lease by the Company and its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries.

 

(n)           Tax Status. Except as set forth in Section 3(n) of the Disclosure
Schedule or in the Select SEC Documents, the Company and each of its
Subsidiaries has made or filed all foreign, U.S. federal, state, provincial and
local income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. Except as set forth in Schedule 3(n) of the Disclosure Schedule, there
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.  Except as set forth in Section 3(n) of the Disclosure
Schedule or in the Select SEC Documents, the Company has not executed a waiver
with respect to any statute of limitations relating to the assessment or
collection of any foreign, federal, state, provincial or local tax. None of the
Company’s tax returns is presently being audited by any taxing authority.

 

(o)           Key Employees.  Each of the Company’s directors and officers and
any Key Employee (as defined below) is currently serving the Company in the
capacity disclosed in the Select SEC Documents.  No Key Employee is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each Key Employee does not subject the
Company or any of its Subsidiaries to any material liability with respect to any
of the foregoing matters.  No Key Employee has, to the knowledge of the Company
and its Subsidiaries, any intention to terminate or limit his employment with,
or services to, the Company or any of its Subsidiaries, nor is any such Key
Employee subject to any constraints which would cause such employee to be unable
to devote his full time and attention to such employment or services.  For
purposes of this Agreement, “Key Employee” means the persons listed in Section
3(o) of the Disclosure Schedule and any individual who assumes or performs any
of the duties of a Key Employee.

 

10

--------------------------------------------------------------------------------


 

(p)           Employee Relations.  Neither the Company nor any of its
Subsidiaries is involved in any material union labor dispute nor, to the
knowledge of the Company or any of its Subsidiaries, is any such dispute
threatened.  The Company and its Subsidiaries believe that their relations with
their employees are good.  No executive officer (as defined in Rule 501(f) of
the Securities Act) has notified the Company that such officer intends to leave
the Company or otherwise terminate such officer’s employment with the Company. 
The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting employment and employment
practices, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
result in a Material Adverse Effect.

 

(q)           Insurance.  The Company and each of its Subsidiaries has in force
insurance with respect to its business and properties as is customarily carried
by persons engaged in the same or similar business as the Company, and as is
reasonably believed by management to be adequate.  No default or event has
occurred that could give rise to a default under any such policy of insurance.

 

(r)            Environmental Matters.  There is no environmental litigation or
other environmental proceeding pending or, to the knowledge of the Company or
any of its Subsidiaries, threatened by any governmental regulatory authority or
others with respect to the current or any former business of the Company or any
of its Subsidiaries or any partnership or joint venture currently or at any time
affiliated with the Company or any of its Subsidiaries.  No state of facts
exists as to environmental matters or Hazardous Substances (as defined below)
that involves the reasonable likelihood of a material capital expenditure by the
Company or any of its Subsidiaries that may otherwise have a Material Adverse
Effect.  No Hazardous Substances have been treated, stored or disposed of, or
otherwise deposited, in or on the properties owned or leased by the Company or
any of its Subsidiaries or by any partnership or joint venture currently or at
any time affiliated with the Company or any of its Subsidiaries in violation of
any applicable environmental laws.  The environmental compliance programs of the
Company and each of its Subsidiaries comply in all respects with all
environmental laws, whether foreign, federal, state, provincial or local,
currently in effect.  For purposes of this Agreement, “Hazardous Substances”
means any substance, waste, contaminant, pollutant or material that has been
determined by any governmental authority to be capable of posing a risk of
injury to health, safety, property or the environment.

 

(s)           Solvency.  Based on the financial condition of the Company as of
the Closing Date, (i) the Company’s fair saleable value of its assets exceeds
the amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities
required to be recorded under GAAP) as they mature; (ii) the Company’s assets do
not constitute unreasonably small capital to carry on its business for the
current fiscal year as now conducted and as proposed to be conducted including
its capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid.  The Company

 

11

--------------------------------------------------------------------------------


 

does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).  The Company is able to pay dividends and meet all
redemption obligations.

 

(t)            Listing.  The Common Stock is currently listed for trading on the
Nasdaq SmallCap Market (the “SmallCap Market”).  The Company is not in violation
of the listing requirements of the SmallCap Market, does not reasonably
anticipate that the Common Stock will be delisted by the SmallCap Market for the
foreseeable future, and since August 1, 2002 has not received any notice
regarding the possible delisting of the Common Stock from the SmallCap Market. 
The Company will promptly apply for the listing of the Conversion Shares on the
SmallCap Market and on each other national securities exchange, automated
quotation system or over-the-counter market upon which shares of Common Stock
are currently listed (subject to official notice of issuance).

 

(u)           Form S-3 Eligibility.  The Company is eligible to register the
resale of its Common Stock on a registration statement on Form S-3 under the
Securities Act.  The Company is not aware of any current facts or circumstances
that would prohibit or delay the preparation and filing of a registration
statement on Form S-3 (in accordance with the schedule provided in the
Registration Rights Agreement) with respect to the Registrable Securities (as
defined in the Registration Rights Agreement).  The Company has no basis to
believe that its past or present independent public auditors will withhold their
consent to the inclusion, or incorporation by reference, of their audit opinion
concerning the Company’s financial statements which are included in the
Registration Statement required to be filed pursuant to the Registration Rights
Agreement.

 

(v)           Anti-Takeover Provisions.  The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under its Certificate of Incorporation or the laws of the state of its
incorporation or other jurisdiction which is or could become applicable to any
Purchaser as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and any
and all Purchaser’s ownership of the Securities.

 

(w)          Acknowledgment Regarding Each Purchaser’s Purchase of the
Securities.  The Company acknowledges and agrees that each Purchaser is acting
solely in the capacity of arm’s-length purchaser with respect to this Agreement
and the other Transaction Documents and the transactions contemplated hereby and
thereby, and that (i) no Purchaser is an officer or director of the Company, and
based on the representations made by each Purchaser in Section 3 of this
Agreement and based on the fact that no Purchaser has filed a Schedule 13D or
13G with respect to its ownership of securities of the Company, (ii) to the
knowledge of the Company, no Purchaser is an “affiliate” of the Company (as
defined in Rule 144 under the Securities Act (including any successor rule,
“Rule 144”)) and (iii) to the knowledge of the Company, no Purchaser is a
“beneficial owner” of more than 5% of the Common Stock (as defined for purposes
of Rule 13d-3 of the Exchange Act).  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement or the other Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Purchaser or any of its representatives or agents in connection with
this Agreement or the other Transaction Documents and the transactions

 

12

--------------------------------------------------------------------------------


 

contemplated hereby and thereby is merely incidental to such Purchaser’s
purchase of the Securities.  The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(x)            No General Solicitation or Integrated Offering.  Neither the
Company nor any distributor participating on the Company’s behalf in the
transactions contemplated hereby (if any) nor any person acting for the Company,
or any such distributor, has conducted any “general solicitation” (as such term
is defined in Regulation D) with respect to any of the Securities being offered
hereby.  Neither the Company nor any of its affiliates, nor any person acting on
its or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration of the Securities being offered hereby under the
Securities Act or cause this offering of Securities to be integrated with any
prior offering of securities of the Company for purposes of the Securities Act,
which result of such integration would require registration under the Securities
Act, or any applicable stockholder approval provisions.

 

(y)           No Brokers.  Except as set forth in Section 3(y) of the Disclosure
Schedule, the Company has taken no action that would give rise to any claim by
any person for brokerage commissions, finder’s fees or similar payments by any
Purchaser relating to this Agreement or the transactions contemplated hereby.

 

(z)            Disclosure.  All information relating to or concerning the
Company and/or any of its Subsidiaries set forth in this Agreement or provided
to the Purchasers pursuant to Section 2(d) hereof or otherwise in connection
with the transactions contemplated hereby is true and correct in all material
respects and the Company has not omitted to state any material fact necessary in
order to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial conditions, which has not been publicly disclosed but, under
applicable law, rule or regulation, would be required to be disclosed by the
Company in a registration statement filed on the date hereof by the Company
under the Securities Act with respect to a primary issuance of the Company’s
securities.

 

4.             COVENANTS.

 

(a)           Best Efforts.  The parties shall use their respective best efforts
timely to satisfy each of the conditions described in Sections 6 and 7 of this
Agreement.

 

(b)           Form D;  Blue Sky Laws.  The Company shall file with the SEC a
Form D with respect to the Securities as required under Regulation D and provide
a copy thereof to each Purchaser promptly after such filing.  The Company shall,
on or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to each Purchaser
pursuant to this Agreement under applicable securities or “blue sky” laws

 

13

--------------------------------------------------------------------------------


 

of the states of the United States or obtain exemption therefrom, and shall
provide evidence of any such action so taken to each Purchaser on or prior to
the Closing Date.  The Company shall issue a press release (the “Press Release”)
describing in reasonable detail the transactions contemplated hereby and such
other matters as had previously been discussed by the Purchasers and the
Company, as soon as practicable on or after the date hereof, but in no event
later than the commencement of the first trading day following the date hereof. 
The Press Release shall be subject to prior review and comment from BayStar
Capital II, LP (“BayStar”). Within two days after the Closing Date, the Company
shall file a Form 8-K with the SEC concerning this Agreement and the
transactions contemplated hereby, which Form 8-K shall attach this Agreement and
its Exhibits as exhibits to such Form 8-K (the “8-K Filing”).  From and after
the Press Release, the Company hereby acknowledges that no Purchaser shall be in
possession of any material nonpublic information received from the Company, any
of its Subsidiaries or any of its respective officers, directors, employees or
agents, that is not disclosed in the Press Release.  The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents not to, provide any Purchaser with any
material nonpublic information regarding the Company or any of its Subsidiaries
from and after the Press Release without the express written consent of such
Purchaser; provided, however, that a Purchaser that exercises its rights under
Section 4(n) hereof shall be deemed to have given such express written consent. 
No Purchaser shall have any liability to the Company, its Subsidiaries or any of
its or their respective officers, directors, employees, shareholders or agents
for any such disclosure.  Subject to the foregoing, neither the Company nor any
Purchaser shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Purchaser, to make
any press release or other public disclosure with respect to such transactions
as is required by applicable law and regulations (provided that any such press
release or other public disclosure shall be subject to prior review and comment
by BayStar).

 

(c)           Reporting Status.  So long as any Purchasers (or any of their
respective affiliates) beneficially own any of the Securities, the Company shall
timely file all reports required to be filed with the SEC pursuant to the
Exchange Act, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination.  In addition,
the Company shall take all actions necessary to meet the “registrant
eligibility” requirements set forth in the general instructions to Form S-3 or
any successor form thereto, to continue to be eligible to register the resale of
its Common Stock on a registration statement on Form S-3 under the Securities
Act.

 

(d)           Use of Proceeds.  The Company shall use the proceeds from the sale
and issuance of the Preferred Stock for general corporate purposes and working
capital.  Such proceeds shall not be used to (i) pay dividends, other than
dividends contemplated by the Certificate of Designation; (ii) pay for any
increase in executive compensation or make any loan or other advance to any
officer, employee, shareholder, director or other affiliate of the Company,
without the express approval of the Board of Directors acting in accordance with
past practice; (iii) purchase debt or equity securities of any entity (including
redeeming the Company’s own securities), except for (A) evidences of
indebtedness issued or fully guaranteed by the United States of America and
having a maturity of not more than one year from the date of acquisition, (B)
certificates of deposit, notes, acceptances and repurchase agreements having a
maturity of

 

14

--------------------------------------------------------------------------------


 

not more than one year from the date of acquisition issued by a bank organized
in the United States having capital, surplus and undivided profits of at least
$500,000,000, (C) the highest-rated commercial paper having a maturity of not
more than one year from the date of acquisition, (D) “Money Market” fund shares,
or money market accounts fully insured by the Federal Deposit Insurance
Corporation and sponsored by banks and other financial institutions, (E) in
connection with strategic acquisitions approved by the Company’s Board of
Directors upon exercise of its reasonable business judgment; or (F) purchases or
sales of securities pursuant to the Company’s management investment policy in
the form provided to the Purchasers, as approved by the Company’s Board of
Directors; or (iv) make any investment not directly related to the current
business of the Company.

 

(e)           Participation Right.  Subject to the terms and conditions
specified in this Section 4(e), for thirty-six months following the Closing
Date, the Purchasers shall have a right to participate with respect to the
issuance or possible issuance of (i) future equity or equity-linked securities,
or (ii) debt which is convertible into equity or in which there is an equity
component (“Additional Securities”) on the same terms and conditions as offered
by the Company to the other purchasers of such Additional Securities.  Each time
the Company proposes to offer any Additional Securities, the Company shall make
an offering of such Additional Securities to each Purchaser in accordance with
the following provisions:

 

(i)            the Company shall deliver a notice (the “Notice”) to the
Purchasers stating (i) its bona fide intention to offer such Additional
Securities, (ii) the number of such Additional Securities to be offered,
(iii) the price and terms, if any, upon which it proposes to offer such
Additional Securities, and (iv) the anticipated closing date of the sale of such
Additional Securities.

 

(ii)           by written notification received by the Company, within ten (10)
days after giving of the Notice, any Purchaser may elect to purchase or obtain,
at the price and on the terms specified in the Notice, up to that portion of
such Additional Securities which equals the proportion that the number of shares
of Common Stock that such Purchaser would have the right to acquire (assuming
the full conversion, without any limitations or restrictions, of such
Purchaser’s shares of Preferred Stock into Conversion Shares) bears to the total
number of shares of Common Stock then outstanding (assuming full conversion and
exercise of all convertible or exercisable securities then outstanding);
provided, however, that if the terms set forth in the Notice contemplate
consideration for such Additional Securities to be paid in a form other than
cash, any Purchaser may elect to purchase or obtain such Additional Securities
at a price equal to the fair market value of the consideration set forth in the
Notice, as reasonably determined by the Board of Directors.  The Company shall
promptly, in writing, inform each Purchaser that elects to purchase all of the
Additional Shares available to it (“Fully-Exercising Purchaser”) of any other
Purchaser’s failure to do likewise.  During the five-day period commencing after
such information is given, each Fully-Exercising Purchaser shall be entitled to
obtain that portion of the Additional Securities for which the Purchasers were
entitled to subscribe but that were not subscribed for by the Purchasers that is
equal to the proportion that the number of shares of Common Stock that such
Fully-Exercising Purchaser would have the right to acquire (assuming the full
conversion of such Purchaser’s shares of Preferred Stock into Conversion Shares)
bears to the total number of shares of Common Stock that all Fully-Exercising
Purchasers who wish to

 

15

--------------------------------------------------------------------------------


 

purchase some of the unsubscribed shares would have the right to acquire
(assuming the full conversion, without any limitations or restrictions, of such
Purchasers’ shares of Preferred Stock into Conversion Shares);

 

(iii)          if all Additional Securities that the Purchasers are entitled to
obtain pursuant to subsection 4(e)(ii) are not elected to be obtained as
provided in subsection 4(e)(ii) hereof, the Company may, during the 90-day
period following the expiration of the period provided in subsection 4(e)(ii)
hereof, offer the remaining unsubscribed portion of such Additional Securities
to any person or persons at a price not less than, and upon terms no more
favorable to the offeree than, those specified in the Notice.  If the Company
does not consummate the sale of such Additional Securities within such period,
the right provided hereunder shall be deemed to be revived and such Additional
Securities shall not be offered or sold unless first reoffered to the Purchasers
in accordance herewith;

 

(iv)          the participation right in this Section 4(e) shall not be
applicable to (i) the issuance or sale of shares of Common Stock (or options
therefor) to employees, officers, directors, or consultants of the Company for
the primary purpose of soliciting or retaining their employment or service
pursuant to a stock option plan (or similar equity incentive plan) approved by
the Board of Directors, (ii) upon conversion of any convertible securities
outstanding as of Closing and as disclosed in Section 3(c) of the Disclosure
Schedule, (iii) the issuance of securities in connection with a bona fide public
offering at an offering price per share (prior to underwriter’s commissions and
discounts) of not less than the Conversion Price (as such term is defined in the
Certificate of Designation) (as adjusted to reflect any stock dividends,
distributions, combinations, reclassifications and other similar transactions
effected by the Corporation in respect to its Common Stock) that is underwritten
by a nationally recognized underwriting firm, (iv) the issuance or sale of the
Preferred Stock, (v) the issuance of securities in connection with mergers,
acquisitions, strategic business partnerships or joint ventures, the primary
purpose of which, in the reasonable judgment of the Board of Directors, is not
to raise additional capital, or (vi) any issuance of securities as to which the
holders of a majority of the then outstanding shares of Preferred Stock shall
have executed a written waiver of the rights contained in this Section 4(e).

 

(v)           the participation right set forth in this Section 4(e) may not be
assigned or transferred, except that such right is assignable by each Purchaser
to any wholly-owned subsidiary or parent of, or to any corporation or entity
that is, within the meaning of the Securities Act, controlling, controlled by or
under common control with, any such Purchaser or to any transferee of the Series
A Preferred Stock.

 

(f)            Financial Information.  The Company shall ensure that each of the
following reports are available at either www.sec.gov or www.sco.com:  (i)
within ten days after the filing thereof with the SEC, a copy of its Annual
Report on Form 10-K, its Quarterly Reports on Form 10-Q, its proxy statements
and any Current Reports on Form 8-K; and (ii) within one day after release,
copies of all press releases issued by the Company or any of its Subsidiaries.

 

(g)           Reservation of Shares.  The Company currently has authorized and
reserved for the purpose of issuance 3,850,000 shares of Common Stock to provide
for the full conversion of

 

16

--------------------------------------------------------------------------------


 

the Preferred Stock and issuance of the Conversion Shares in connection
therewith, and as otherwise required by the Preferred Stock and the Registration
Rights Agreement (collectively, the “Issuance Obligations”).  In the event such
number of shares becomes insufficient to satisfy the Issuance Obligations, the
Company shall take all necessary action to authorize and reserve such additional
shares of Common Stock necessary to satisfy the Issuance Obligations.

 

(h)           Listing.  So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Securities, the Company shall maintain
the listing of all Conversion Shares from time to time issuable upon conversion
of the Preferred Stock on each national securities exchange, automated quotation
system or electronic bulletin board on which shares of Common Stock are
currently listed.  The Company shall use its best efforts to continue the
listing and trading of its Common Stock on the SmallCap Market or on the Nasdaq
National Market (the “National Market”), the New York Stock Exchange (the
“NYSE”) or the American Stock Exchange (the “AMEX”) and shall comply in all
respects with the reporting, filing and other obligations under the bylaws or
rules of the National Association of Securities Dealers, Inc. (the “NASD”), such
exchanges, or such electronic system, as applicable.  The Company shall promptly
provide to each Purchaser copies of any notices it receives regarding the
continued eligibility of the Common Stock for trading on any securities exchange
or automated quotation system on which securities of the same class or series
issued by the Company are then listed or quoted, if any.

 

(i)            Corporate Existence.  So long as any Purchasers (or any of their
respective affiliates) beneficially own any of the Securities, the Company shall
maintain its corporate existence, and in the event of a merger, consolidation or
sale of all or substantially all of the Company’s assets, the Company shall
ensure that the surviving or successor entity in such transaction and, if an
entity different from the successor or acquiring entity, the entity whose
securities into which the Common Stock shall become convertible or exchangeable
in such transaction (i) assumes the Company’s obligations under this Agreement
and the other Transaction Documents and the agreements and instruments entered
into in connection herewith and therewith regardless of whether or not the
Company would have had a sufficient number of shares of Common Stock authorized
and available for issuance in order to effect the conversion of all the
Preferred Stock outstanding as of the date of such transaction and (ii) except
in the event of a merger, consolidation of the Company into any other
corporation, or the sale or conveyance of all or substantially all of the assets
of the Company where the consideration consists solely of cash, the surviving or
successor entity, and, if an entity different from the successor or acquiring
entity, the entity whose securities into which the Common Stock shall become
convertible or exchangeable in such transaction, is a publicly traded
corporation whose common stock is listed for trading on the SmallCap Market, the
National Market, the NYSE or the AMEX.

 

(j)            No Integrated Offerings.  The Company shall not make any offers
or sales of any security (other than the Securities) under circumstances that
would require registration of the Securities being offered or sold hereunder
under the Securities Act or cause this offering of the Securities to be
integrated with any other offering of securities by the Company for purposes of
any stockholder approval provision applicable to the Company or its securities.

 

17

--------------------------------------------------------------------------------


 

(k)           Legal Compliance.  The Company shall conduct its business and the
business of its Subsidiaries in compliance with all laws, ordinances or
regulations of governmental entities applicable to such businesses, except where
the failure to do so would not have a Material Adverse Effect.

 

(l)            Redemptions, Dividends and Repayments of Indebtedness.  So long
as any Purchasers (or any of their respective affiliates) beneficially own any
of the Preferred Stock, the Company shall not, except as set forth in Section
4(l) of the Disclosure Schedule, without first obtaining the written approval of
the holders of a majority of the shares of Preferred Stock then outstanding
(which approval may be given or withheld by such holders in their sole and
absolute discretion), repurchase, redeem or declare or pay any cash dividend or
distribution on any shares of capital stock of the Company except as provided in
the Certificate of Designation or repay or prepay any indebtedness of the
Company other than as expressly required pursuant to the terms of such
indebtedness as in effect on the date hereof.

 

(m)          Information.  So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Securities, the Company shall furnish to
each such Purchaser the information the Company must deliver to any holder or to
any prospective transferee of Securities in order to permit the sale or other
transfer of such Securities pursuant to Rule 144A of the SEC or any similar rule
then in effect.

 

The Company shall keep at its principal executive office a true copy of this
Agreement (as at the time in effect), and cause the same to be available for
inspection at such office during normal business hours by any holder of
Securities or any prospective transferee of Securities designated by a holder
thereof.

 

(n)           Inspection of Properties and Books.  So long as any Purchasers (or
any of their respective affiliates) beneficially own any of the Securities, each
such Purchaser and its representatives and agents (collectively, the
“Inspectors”) shall have the right, at such Purchaser’s expense, to visit and
inspect any of the properties of the Company and of its Subsidiaries, to examine
the books of account and records of the Company and of its Subsidiaries, to make
or be provided with copies and extracts therefrom, to discuss the affairs,
finances and accounts of the Company and of its Subsidiaries with, and to be
advised as to the same by, its and their officers, employees and independent
public accountants (and by this provision the Company authorizes such
accountants to discuss such affairs, finances and accounts, whether or not a
representative of the Company is present) all at such reasonable times and
intervals and to such reasonable extent as the Purchasers may desire; provided,
however, that each Inspector shall hold in confidence and shall not make any
disclosure (except to such Purchaser) of any such information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (i) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any registration
statement filed pursuant to the Registration Rights Agreement or that covers any
Securities held by any Purchasers, (ii) the release of such information is
ordered pursuant to a subpoena or other order from a court or government body of
competent jurisdiction, or (iii) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement.  Each Purchaser agrees that it shall, upon learning that
disclosure

 

18

--------------------------------------------------------------------------------


 

of such information is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the information deemed
confidential.

 

(o)           Shareholders Rights Plan.  No claim shall be made or enforced by
the Company or any other person that any Purchaser is an “Acquiring Person”
under any shareholders rights plan or similar plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under this Agreement or any other Transaction Documents or under any
other agreement between the Company and the Purchasers.

 

(p)           Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document.  The Company shall execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.

 

(q)           Variable Securities.  So long as any Purchasers (or any of their
respective affiliates) beneficially own any of the Preferred Stock, the Company
shall not, without first obtaining the written approval of the holders of a
majority of the shares of Preferred Stock then outstanding (which approval may
be given or withheld by such holders in their sole and absolute discretion),
issue or sell any rights, warrants or options to subscribe for or purchase
Common Stock, or any other securities directly or indirectly convertible into or
exchangeable or exercisable for Common Stock, at an effective conversion,
exchange or exercise price that varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price.

 

(r)            Expenses.  At the Closing, the Company shall pay to BayStar
reimbursement for the out-of-pocket expenses reasonably incurred by BayStar, its
affiliates and its or their advisors in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, BayStar and its affiliates’ and
advisors’ reasonable due diligence and attorneys’ fees and expenses (the
“Expenses”); provided, however, that BayStar shall be permitted, in its
discretion, to deduct all of its Expenses from the Purchase Price payable by
such Purchaser hereunder; and provided, further, that the aggregate amount of
the Expenses payable to BayStar shall not exceed $65,000.00 (the “Expense Cap”)
unless prior written approval is obtained from the Company.  In addition, from
time to time thereafter, upon BayStar’s written request, the Company shall pay
to BayStar such additional Expenses (not to exceed the Expense Cap when
aggregated with Expenses previously paid by the Company), if any, not covered by
such payment at Closing, in each case to the extent reasonably incurred by
BayStar, its affiliates or its or their advisors in connection with the
negotiation, preparation,

 

19

--------------------------------------------------------------------------------


 

execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.

 

5.             SECURITIES TRANSFER MATTERS.

 

(a)           Conversion and Exercise.  Upon conversion of the Preferred Stock
by any person, (i) if the DTC Transfer Conditions (as defined below) are
satisfied, the Company shall cause its transfer agent to electronically transmit
all Conversion Shares by crediting the account of such person or its nominee
with the Depository Trust Company (“DTC”) through its Deposit Withdrawal Agent
Commission system; or (ii) if the DTC Transfer Conditions are not satisfied, the
Company shall issue and deliver, or instruct its transfer agent to issue and
deliver, certificates (subject to the legend and other applicable provisions
hereof and the Certificate of Designation), registered in the name of such
person its nominee, physical certificates representing the Conversion Shares, as
applicable.  Even if the DTC Transfer Conditions are satisfied, any person
effecting a conversion of Preferred Stock may instruct the Company to deliver to
such person or its nominee physical certificates representing the Conversion
Shares in lieu of delivering such shares by way of DTC Transfer.  For purposes
of this Agreement, “DTC Transfer Conditions” means that (A) the Company’s
transfer agent is participating in the DTC Fast Automated Securities Transfer
program and (B) the certificates for the Conversion Shares required to be
delivered do not bear a legend and the person effecting such conversion or
exercise is not then required to return such certificate for the placement of a
legend thereon.

 

(b)           Transfer or Resale.  Each Purchaser understands that (i) except as
provided in the Registration Rights Agreement, the sale or resale of the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and the Securities may not be transferred unless
(A) the transfer is made pursuant to and as set forth in an effective
registration statement under the Securities Act covering the Securities; or (B)
such Purchaser shall have delivered to the Company an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; or (C) sold under and in compliance with Rule 144; or (D) sold or
transferred to an affiliate of such Purchaser that agrees to sell or otherwise
transfer the Securities only in accordance with the provisions of this Section
5(b); and (ii) neither the Company nor any other person is under any obligation
to register such Securities under the Securities Act or any state securities
laws (other than pursuant to the terms of the Registration Rights Agreement). 
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Securities may be pledged as collateral in connection with a bona fide
margin account or other lending arrangement, provided such pledge is consistent
with applicable laws, rules and regulations.

 

(c)           Legends.  Each Purchaser understands that the Preferred Stock and,
until such time as the Conversion Shares have been registered under the
Securities Act (including registration pursuant to Rule 416 thereunder) as
contemplated by the Registration Rights Agreement or otherwise may be sold by
such Purchaser under Rule 144, the certificates for the Conversion Shares may
bear a restrictive legend in substantially the following form:

 

20

--------------------------------------------------------------------------------


 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state of
the United States or in any other jurisdiction.  The securities represented
hereby may not be offered, sold or transferred in the absence of an effective
registration statement for the securities under applicable securities laws
unless offered, sold or transferred pursuant to an available exemption from the
registration requirements of those laws.

 

The Company shall, immediately prior to a registration statement covering the
Securities (including, without limitation, the Registration Statement
contemplated by the Registration Rights Agreement) being declared effective,
deliver to its transfer agent an opinion letter of counsel, opining that at any
time such registration statement is effective, the transfer agent shall issue,
in connection with the issuance of the Conversion Shares, certificates
representing such Conversion Shares without the restrictive legend above,
provided such Conversion Shares are to be sold pursuant to the prospectus
contained in such registration statement.  Upon receipt of such opinion, the
Company shall cause the transfer agent to confirm, for the benefit of the
holders, that no further opinion of counsel is required at the time of transfer
in order to issue such shares without such restrictive legend.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder); (ii) such holder provides the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Security may be made without registration under the Securities Act; or
(iii) such holder provides the Company with reasonable assurances that such
Security can be sold under Rule 144.  In the event the above legend is removed
from any Security and thereafter the effectiveness of a registration statement
covering such Security is suspended or the Company determines that a supplement
or amendment thereto is required by applicable securities laws, then upon
reasonable advance written notice to such Purchaser the Company may require that
the above legend be placed on any such Security that cannot then be sold
pursuant to an effective registration statement or under Rule 144 and such
Purchaser shall cooperate in the replacement of such legend.  Such legend shall
thereafter be removed when such Security may again be sold pursuant to an
effective registration statement or under Rule 144.

 

(d)           Transfer Agent Instruction.  Upon compliance by any Purchaser with
the provisions of this Section 5 with respect to the transfer of any Securities,
the Company shall permit the transfer of such Securities and, in the case of the
transfer of Conversion Shares, promptly instruct its transfer agent to issue one
or more certificates (or effect a DTC Transfer) in such name and in such
denominations as specified by such Purchaser.  The Company shall not give any
instructions to its transfer agent with respect to the Securities, other than
any permissible or required instructions provided in this Section 5, and the
Securities shall otherwise

 

21

--------------------------------------------------------------------------------


 

be freely transferable on the books and records of the Company as and to the
extent provided in this Agreement.

 

6.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Preferred Stock to
each Purchaser hereunder is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions as to such Purchaser, provided
that such conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

(a)           Execution of Transaction Documents.  Each Purchaser shall have
executed such Purchaser’s Execution Page to this Agreement and each other
Transaction Document to which such Purchaser is a party and delivered the same
to the Company.

 

(b)           Payment of Purchase Price.  Each Purchaser shall have delivered
the full amount of such Purchaser’s Purchase Price to the Company by wire
transfer in accordance with the Company’s written wiring instructions.

 

(c)           Representations and Warranties True; Covenants Performed.  The
representations and warranties of each Purchaser shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date),
and such Purchaser shall have performed, satisfied and complied with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Purchaser at or prior to the Closing Date.

 

(d)           No Legal Prohibition.  No statute, rule, regulation, executive
order, decree, ruling, injunction, action or proceeding shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which restricts or prohibits the consummation of
any of the transactions contemplated by this Agreement.

 

7.             CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

 

The obligation of each Purchaser hereunder to purchase the Preferred Stock for
which it is subscribing from the Company hereunder is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that such conditions are for each Purchaser’s individual
and sole benefit and may be waived by any Purchaser as to such Purchaser at any
time in such Purchaser’s sole discretion:

 

(a)           Execution of Transaction Documents.  The Company shall have
executed such Purchaser’s Execution Page to this Agreement and each Transaction
Document to which the Company is a party and delivered executed originals of the
same to such Purchaser.

 

(b)           Filing of Certificate of Designation.  The Certificate of
Designation shall have been filed and accepted for filing with the Secretary of
State of the State of Delaware and a copy

 

22

--------------------------------------------------------------------------------


 

thereof certified by the Secretary of State of the State of Delaware shall have
been delivered to such Purchaser.

 

(c)           Delivery of Securities.  The Company shall have delivered to such
Purchaser duly executed certificates representing the Preferred Stock for the
number of shares of Preferred Stock being purchased by such Purchaser (each in
such denominations as such Purchaser shall request), registered in such
Purchaser’s name.

 

(d)           Listing.  The Common Stock shall be authorized for quotation and
listed on the SmallCap Market and trading in the Common Stock (or on the
SmallCap Market generally) shall not have been suspended by the SEC or the
SmallCap Market.

 

(e)           Representations and Warranties True; Covenants Performed.  The
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.  Such Purchaser
shall have received a certificate, executed by the Chief Executive Officer of
the Company after reasonable investigation, dated as of the Closing Date to the
foregoing effect and as to such other matters as may reasonably be requested by
such Purchaser.

 

(f)            No Legal Prohibition.  No statute, rule, regulation, executive
order, decree, ruling, injunction, action or proceeding shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which restricts or prohibits the consummation
of, any of the transactions contemplated by this Agreement.

 

(g)           Legal Opinion.  Such Purchaser shall have received an opinion of
the Company’s counsel, dated as of the Closing Date, in the form attached hereto
as Exhibit C.

 

(h)           No Material Adverse Change.  There shall have been no material
adverse changes and no material adverse developments in the business,
properties, operations, prospects, financial condition or results of operations
of the Company and its Subsidiaries, taken as a whole, since the date hereof,
and no information that is materially adverse to the Company and of which such
Purchaser is not currently aware shall come to the attention of such Purchaser.

 

(i)            Corporate Approvals.  Such Purchaser shall have received a copy
of resolutions, duly adopted by the Board of Directors of the Company, which
shall be in full force and effect at the time of the Closing, authorizing the
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation by the Company of the
transactions contemplated hereby and thereby, certified as such by the Secretary
or Assistant Secretary of the Company, and such other documents they reasonably
request in connection with the Closing.

 

23

--------------------------------------------------------------------------------


 

(j)            Other Matters.  Each Purchaser shall have the right to receive
notice of and review the definitive agreement reached with the Company’s outside
litigation counsel in respect of its engagement letter of February 26, 2003 and
to confirm that such definitive agreement reflects the terms of the revised
engagement described to the Purchasers prior to the Closing Date.

 

8.             GOVERNING LAW; MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in the State of Delaware.  The Company and
each Purchaser irrevocably consent to the jurisdiction of the United States
federal courts and the state courts located in the County of New Castle, State
of Delaware, in any suit or proceeding based on or arising under this Agreement
and irrevocably agree that all claims in respect of such suit or proceeding may
be determined in such courts. The Company irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in such forum. 
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding.  Nothing herein shall affect
the right of any Purchaser to serve process in any other manner permitted by
law.  The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

 

(b)           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement. 
In the event any signature is delivered by facsimile transmission, the party
using such means of delivery shall cause the manually executed execution page(s)
hereof to be physically delivered to the other party within five days of the
execution hereof, provided that the failure to so deliver any manually executed
execution page shall not affect the validity or enforceability of this
Agreement.

 

(c)           Construction.  Whenever the context requires, the gender of any
word used in this Agreement includes the masculine, feminine or neuter, and the
number of any word includes the singular or plural.  Unless the context
otherwise requires, all references to articles and sections refer to articles
and sections of this Agreement, and all references to schedules are to schedules
attached hereto, each of which is made a part hereof for all purposes.  The
descriptive head­ings of the several articles and sections of this Agreement are
inserted for purposes of reference only, and shall not affect the meaning or
construction of any of the provisions hereof.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.

 

24

--------------------------------------------------------------------------------


 

(e)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents (including any schedules and exhibits hereto and thereto)
contain the entire understanding of the Purchasers, the Company, their
affiliates and persons acting on their behalf with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchasers make any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived other than by an instrument in writing signed by
the party to be charged with enforcement, and no provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and each
Purchaser.  No consideration shall be paid to a Purchaser by the Company in
connection with an amendment hereto unless each Purchaser similarly affected by
such amendment receives a pro rata amount of consideration from the Company,
and, unless a Purchaser agrees otherwise, each amendment hereto shall similarly
affect the Purchaser.

 

(f)            Notices.  Any notices required or permitted to be given under the
terms of this Agreement shall be in writing and sent by certified or registered
mail (return receipt requested) or delivered personally, by nationally
recognized overnight carrier or by confirmed facsimile transmission, and shall
be effective five days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by nationally
recognized overnight carrier or confirmed facsimile transmission, in each case
addressed to a party as provided herein.  The initial addresses for such
communications shall be as follows, and each party shall provide notice to the
other parties of any change in such party’s address:

 

(i)            If to the Company:

 

The SCO Group, Inc.
355 South 520 West, Suite 100
Lindon, Utah 84042
Telephone: (801)765-4999
Facsimile:   (801) 765-1313
Attention:  Robert K. Bench

 

with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:

 

Dorsey & Whitney LLP
170 South Main Street, Suite 900
Salt Lake City, Utah 84101
Telephone: (801) 933-7366
Facsimile:   (801) 933-7373
Attention:  Nolan S. Taylor, Esq.

 

(ii)           If to any Purchaser, to the address set forth under such
Purchaser’s name on the Execution Page hereto executed by such Purchaser.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  Except as
provided herein, the Company

 

25

--------------------------------------------------------------------------------


 

shall not assign this Agreement or any rights or obligations hereunder.  Any
Purchaser may assign or transfer the Securities pursuant to the terms of this
Agreement and of such Securities, or assign such Purchaser’s rights hereunder to
any other person or entity who purchases the Securities from such Purchaser.  In
addition, notwithstanding anything to the contrary set forth herein or in the
other Transaction Documents, the Securities may be pledged and all rights of any
Purchaser under this Agreement or any other Transaction Document may be
assigned, without further consent of the Company, to a bona fide pledgee in
connection with such Purchaser’s margin or brokerage account.

 

(h)           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person; provided, however, that Section 4(r) may be enforced by
any Purchaser’s affiliates and its or their advisors to the extent the same is
entitled to reimbursement of Expenses pursuant thereto.

 

(i)            Survival.  So long as the Preferred Stock is outstanding, the
representations and warranties of the Company and the agreements and covenants
set forth in Sections 3, 4, 5 and 8 hereof shall survive notwithstanding any due
diligence investigation conducted by or on behalf of any Purchaser.  Moreover,
none of the representations and warranties made by the Company herein shall act
as a waiver of any rights or remedies any Purchaser may have under applicable
U.S. federal or state securities laws.

 

(j)            Publicity.  The Company and each Purchaser shall have the right
to approve before issuance any press releases, SEC or, to the extent applicable,
NASD filings, or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Purchasers, to make any press release or SEC
or, to the extent applicable, NASD filings with respect to such transactions as
is required by applicable law and regulations (although the Purchasers shall be
consulted by the Company in connection with any such press release and filing
prior to its release and shall be provided with a copy thereof and must provide
specific consent to the use of their name in connection therewith).

 

(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(l)            Indemnification.  In consideration of each Purchaser’s execution
and delivery of this Agreement and the other Transaction Documents and purchase
of the Securities hereunder, and in addition to all of the Company’s other
obligations under this Agreement and the other Transaction Documents, from and
after the Closing, the Company shall defend, protect, indemnify and hold
harmless each Purchaser and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement,

 

26

--------------------------------------------------------------------------------


 

collectively, the “Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, any other
Transaction Document or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, any other Transaction
Document or any other certificate, instrument or document contemplated hereby or
thereby or (iii) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company) and arising out of or resulting from (A) the
execution, delivery, performance or enforcement of this Agreement, any other
Transaction Document or any other certificate, instrument or document
contemplated hereby or thereby, (B) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
and sale of the Securities, or (C) the status of such Purchaser or holder of the
Securities as an investor in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.  Except
as otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 9(l) shall be the same as those set
forth in Section 7(c) of the Registration Rights Agreement.

 

(m)          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser hereunder or pursuant to any of the other
Transaction Documents or any Purchaser enforces or exercises its rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

(n)           Joint Participation in Drafting.  Each party to this Agreement has
participated in the negotiation and drafting of this Agreement and the other
Transaction Documents.  As such, the language used herein and therein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.

 

(o)           Remedies.  No provision of this Agreement or any other Transaction
Document providing for any remedy to a Purchaser shall limit any other remedy
which would otherwise be available to such Purchaser at law, in equity or
otherwise.  Nothing in this Agreement or any other Transaction Document shall
limit any rights any Purchaser may have under any applicable

 

27

--------------------------------------------------------------------------------


 

federal or state securities laws with respect to the investment contemplated
hereby.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Purchasers by vitiating the intent
and purpose of the transactions contemplated hereby.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations hereunder
(including, but not limited to, its obligations pursuant to Section 5 hereof)
will be inadequate and agrees, in the event of a breach or threatened breach by
the Company of the provisions of this Agreement (including, but not limited to,
its obligations pursuant to Section 5 hereof), that each Purchaser shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer of the
Securities, without the necessity of showing economic loss and without any bond
or other security being required.

 

(p)           Knowledge.  As used in this Agreement, the term “knowledge” of any
person or entity shall mean and include (i) actual knowledge of the Company’s
directors and executive officers and (ii) that knowledge which a reasonably
prudent business person acting in his/her capacity as either a director or
executive officer, as applicable, could have obtained in the management of his
or her business affairs after making due inquiry and exercising due diligence
which a prudent business person should have made or exercised, as applicable,
with respect thereto.

 

(q)           Exculpation Among Purchasers; No “Group”.  The Company
acknowledges that the obligations of each Purchaser under this Agreement and
each of the other Transaction Documents are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under the
Transaction Documents.  Each Purchaser acknowledges that it has independently
evaluated the merits of the transactions contemplated by this Agreement and the
other Transaction Documents, that it has independently determined to enter into
the transactions contemplated hereby and thereby, that it is not relying on any
advice from or evaluation by any other Purchaser, and that it is not acting in
concert with any other Purchaser in making its purchase of securities hereunder
or in monitoring its investment in the Company.  The Purchasers and, to its
knowledge, the Company agree that the no action taken by any Purchaser pursuant
hereto or to the other Transaction Documents, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or would deem such Purchasers to be members of a “group” for purposes of
Section 13(d) of the Exchange Act, and the Purchasers have not agreed to act
together for the purpose of acquiring, holding, voting or disposing of equity
securities of the Company.  The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by the Purchasers.  The
Company acknowledges that such procedure with respect to the Transaction
Documents in no way creates a presumption that the Purchasers are in any way
acting in concert or as a “group” for the purposes of Section 13(d) of the
Exchange Act with respect to the Transaction Documents or the transactions
contemplated hereby or thereby.  Each Purchaser acknowledges that it has been
represented by its own separate legal counsel in their review and negotiation of
the Transaction Documents.  Each Purchaser further acknowledges that BayStar
Capital II, LP has retained Drinker Biddle & Reath LLP to act as its counsel in
connection with the transactions

 

28

--------------------------------------------------------------------------------


 

contemplated by this Agreement and the other Transaction Documents and that
Drinker Biddle & Reath LLP has not acted as counsel for any of the other
Purchasers in connection therewith and none of the other Purchasers have the
status of a client of Drinker Biddle & Reath LLP for conflict of interest or
other purposes as a result thereof.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

THE SCO GROUP, INC.

 

 

 

 

 

By:

/s/ Darl C. McBride

 

 

Name:  Darl C. McBride

 

Title:  CEO / President

 

 

 

PURCHASER:

 

 

 

BayStar Capital II, L.P.

 

 

(Print or Type Name of Purchaser)

 

 

 

 

 

By:

/s/ Steve Derby

 

 

Name: Steve Derby

 

Title: Managing Member

 

 

 

RESIDENCE:

California

 

 

 

 

 

 

ADDRESS:

c/o BayStar Capital Management, LLC

 

 

 

80 E. Sir Francis Drake Blvd., Suite 2B

 

 

 

Larkspur, California 94939

 

 

 

Telephone:

(415) 834-4619

 

 

 

Facsimile:

(415) 834-4601

 

 

 

Attention:

Steve Derby

 

 

 

AGGREGATE SUBSCRIPTION AMOUNT:

 

 

 

Number of Units:

20,000

 

 

Purchase Price ($1,000 per Unit):

 

 

 

 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

PURCHASER:

 

 

 

Royal Bank of Canada

 

 

(Print or Type Name of Purchaser)

 

 

 

By: Its agent, RBC Dominion Securities Corporation

 

 

 

By:

/s/ Johan Walstedt

 

 

Name: Johan Walstedt

 

Title: Managing Director

 

 

 

By:

/s/ Steven Milke

 

 

Name: Steven Milke

 

Title: Managing Director

 

 

 

RESIDENCE:

Canada

 

 

 

 

 

 

ADDRESS:

One Liberty Plaza

 

 

 

165 Broadway

 

 

 

New York, New York 10006

 

 

 

Telephone:

(212) 858-7361

 

 

 

Facsimile:

(212) 858-7439

 

 

 

Attention:

Steve Lin

 

 

 

AGGREGATE SUBSCRIPTION AMOUNT:

 

 

 

Number of Units:

30,000

 

 

Purchase Price ($1,000 per Unit):

 

 

 

 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

31

--------------------------------------------------------------------------------